Barnard, P. J.:
This is an action to recover damages for an alleged malicious prosecution. The defendants are charged with maliciously using a debt which they held against the plaintiff to procure an attachment whereby plaintiff’s credit and business was injured. The defendants apply for a bill of particular's “of the person who refused to give him credit, as alleged in the said amended complaint; the-*389amount of credit refused; the damages sustained by each of said refusals; the time when such credit was refused,” and also the “ name of each person who stopped dealing with the plaintiff,” and the amount of custom lost by each person. The application was properly denied. The action does not depend upon proof of these particulars. The basis of it is malice and lack of probable ■cause to sue out the attachment. Loss of business, which is incident to the same, is a proper averment, if damage and proof thereof is admissible on the trial. It does not thereby become the subject of a bill of particulars. As well order a bill of particulars of the good and worthy citizens in a slander action, who respected the plaintiff before the slander and of those who did not so esteem him after the alleged publication. An averment of loss of character and business is a common result of malicious acts, and, therefore, may be charged as the result in fact in the plaintiff’s pleading. Such an averment may be sustained by proof of the malicious act, without proof of specific instances. In the present case the defendants have a very full examination of the plaintiff upon the subject of loss of custom and credit, and the bill of particulars is practically unnecessary, if otherwise proper.
The order should be affirmed, with costs and disbursements.
Peatt, J., concurred; DykmaN, J., not sitting.
Order affirmed, with costs and disbursements.